              Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 1 of 24



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


TODD TAUPIER,                                     )
                                                  )
         Plaintiff,                               )
                                                  )
         v.                                       )   Case No. 3:19-cv-10184-KAR
                                                  )
DAVOL, INC.                                       )
                                                  )
         Defendant.                               )


     MEMORANDUM AND ORDER REGARDING DEFENDANT'S MOTION TO DISMISS
                   PLAINTIFF'S AMENDED COMPLAINT
                              (Dkt. No. 26)

ROBERTSON, U.S.M.J.

         I.       INTRODUCTION

         This product liability case is before the court on Defendant Davol, Inc.'s ("Defendant")

motion to dismiss Plaintiff Todd Taupier's ("Plaintiff") First Amended Complaint for failure to

state a claim upon which relief may be granted (Dkt. No. 26). See Fed. R. Civ. P. 12(b)(6).

Plaintiff has opposed the motion (Dkt. No. 28). The parties have consented to this court's

jurisdiction (Dkt. No. 10). See 28 U.S.C. § 636(c); Fed. R. Civ. P. 73. For the reasons that

follow, the motion is ALLOWED in part and DENIED in part.

         II.      FACTUAL BACKGROUND 1

         On or about October 21, 1999, Plaintiff underwent surgery to repair a left inguinal hernia

at the Massachusetts General Hospital in Boston, Massachusetts (Dkt. No. 23 ¶ 4). 2 A Reconix


1
    The facts are drawn from the first amended complaint, Dkt. No. 23, unless otherwise stated.
2
 A hernia is defined as a "[p]rotrusion of a part or structure through the tissues normally
containing it." STEDMAN'S MED. DICTIONARY 879 (28th ed. 2006). A left inguinal hernia
would be on the left side of the pelvis and would involve either "the deep epigastric artery and
                                                  1
         Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 2 of 24



polytetrafluoroethylene ("ePTFE") mesh patch, which was manufactured by Defendant, was

inserted during the procedure (Dkt. No. 23 ¶¶ 4, 18).

       An April 3, 2017 CT scan of Plaintiff's abdomen revealed an abscess (Dkt. No. 23 ¶¶ 6,

7). On or about May 8, 2017, Plaintiff presented at the Holyoke Medical Center Emergency

Department complaining of sharp pain and cramping on the left side of his left pelvis and in his

left lower quadrant (Dkt. No. 23 ¶ 5). A CT scan of Plaintiff's abdomen and pelvis on that date

revealed inflammation that was consistent with a recurrent abscess that was "considerably

worse" than it appeared on the April CT scan (Dkt. No. 23 ¶ 6, 7). The abscess was located on

the left anterior wall of Plaintiff's abdomen in the area where the Reconix ePTFE mesh patch had

been implanted (Dkt. No. 23 ¶ 6). Plaintiff was diagnosed with perforated sigmoid diverticulitis 3

with an abscess and "probable infection" of the mesh patch, which was identified in the left

inguinal canal (Dkt. No. 23 ¶ 8). Because John Mazzucco, M.D., determined that the mesh patch

required immediate removal, Plaintiff was admitted to the hospital and underwent surgery on

May 10, 2017 (Dkt. No. 23 ¶¶ 9, 10). Dr. Mazzucco removed the infected mesh patch and

drained the inguinal abscess (Dkt. No. 23 ¶ 10). On May 15, 2017, Dr. Mazzucco performed a

laparoscopic sigmoid resection with mobilization of the splenic flexure (Dkt. No. 23 ¶ 11). 4

Plaintiff was discharged from the hospital on May 19, 2017 (Dkt. No. 23 ¶ 14).




the edge of the rectus muscle," or "the internal inguinal ring [which] passes into the inguinal
canal." Id. at 880.
3
 Perforated sigmoid diverticulitis is "inflammation in the lower part of the colon." Sheldon v.
Colvin, No. 13-C-1219, 2014 WL 5682526, at *1 (E.D. Wis. Nov. 4, 2014).
4
 A sigmoid resection is a "partial removal of the sigmoid colon." Achtermann v. West, No. 96-
679, 1998 WL 864554, at *2 (Vet. App. Sept. 11, 1998) (citing STEDMAN'S MED. DICTIONARY
24, 366, 1529 (26th ed. 1995)).


                                                 2
         Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 3 of 24



       Plaintiff alleges that the Reconix ePTFE mesh patch "migrated and/or deteriorated over

time" and perforated his large intestine thereby directly causing his injuries (Dkt. No. 23 ¶ 19).

In addition, according to the complaint, the ePTFE mesh "had a propensity to allow bacteria to

enter and hide from [his body's] defenses" that were designed to eliminate the bacteria (Dkt. No.

23 ¶ 20). Specifically, Plaintiff alleges that "[t]he bacteria . . . secrete[d] an encasing slime

which protect[ed] them from destruction by the . . . body's defenses including white blood cells"

(Dkt. No. 23 ¶ 20). According to the complaint, the ePTFE mesh also had a "propensity" to

shrink by 30% to 50% (Dkt. No. 23 ¶ 21). In addition, Defendant's ePTFE mesh allegedly was

"known to depolymerize and stress crack" after implantation and to "flake and crack" and

degrade inside the body (Dkt. No. 23 ¶¶ 22, 23). Plaintiff alleges that, at the time the Reconix

ePTFE mesh patch was implanted, he "was not informed of and had no knowledge of the known

complications and risks" associated with it (Dkt. No. 23 ¶ 25).

       Plaintiff filed his First Amended Complaint on October 25, 2019 (Dkt. No. 23). He

brings claims for breach of warranty (Count I), negligence (Count II), and "strict liability" for

Defendant's failure to warn (Count III). He alleges that, in addition to producing "prolonged pain

and suffering and permanent scarring," Defendant's "dangerous and defective" mesh patch

caused him to incur medical expenses and lose wages and restricted his ability to enjoy life and

engage in his usual activities (Dkt. No. 23 ¶¶ 16, 17, 18).

       III.    LEGAL STANDARD

       "A Rule 12(b)(6) motion to dismiss challenges a party's complaint for failing to state a

claim." Ngomba v. Olee, CIVIL ACTION NO. 18-11352-MPK, 2020 WL 107969, at *2 (D.

Mass. Jan. 9, 2020). In ruling on the motion, a court must "treat all well-pleaded facts in the

complaint as true and draw all reasonable inferences in favor of the plaintiff." In re Fin.



                                                   3
         Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 4 of 24



Oversight & Mgmt. Bd. for P.R., 919 F.3d 121, 127 (1st Cir. 2019) (citing Ocasio-Hernández v.

Fortuño-Burset, 640 F.3d 1, 7 (1st Cir. 2011)). "In order to survive a motion to dismiss under

Rule 12(b)(6), the plaintiff must provide 'enough facts to state a claim to relief that is plausible

on its face.'" Ngomba, 2020 WL 107969, at *2 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). "A

determination of plausibility is 'a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.'" Grajales v. P.R. Ports Auth., 682 F.3d 40, 44 (1st

Cir. 2012) (quoting Iqbal, 556 U.S. at 679). "[L]abels and [legal] conclusions, and a formulaic

recitation of the elements of a cause of action" are insufficient to "raise a right to relief above the

speculative level." Twombly, 550 U.S. at 555. "Simply put, the court should assume that well-

pleaded facts are genuine and then determine whether such facts state a plausible claim for

relief." Ngomba, 2020 WL 107969, at *2 (citing Iqbal, 556 U.S. at 679).

       IV.     ANALYSIS

       In addition to raising specific legal challenges, Defendant generally disputes Plaintiff's

claims on the ground that they are conclusory allegations, which fail to meet the minimum

degree of specificity required by Twombly, Iqbal, Fed. R. Civ. P. 8(a)(2) (a complaint for relief

must state "a short and plain statement of the claim showing that the pleader is entitled to

relief"), and Fed. R. Civ. P. 12(b)(6) (Dkt. No. 27 at 7-8).

       A.      Count I: Breach of Warranty

       "In Massachusetts, there is no strict liability cause of action for a defective product."

Phillips v. Medtronic, Inc., 754 F. Supp. 2d 211, 216 (D. Mass. 2010) (citing Commonwealth v.



                                                   4
           Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 5 of 24



Johnson Insulation, 682 N.E.2d 1323, 1326 (Mass. 1997)). 5 "Such a claim must be brought as a

claim for breach of the implied warranties of merchantability and/or fitness for a particular

purpose under Mass. Gen. Laws ch. 106, §§ 2–314 and 2–315, or of an express warranty under §

2–313." Id. Plaintiff claims that Defendant's Reconix ePTFE mesh patch breached the express

warranty and the implied warranties of merchantability and fitness for its intended use (Dkt. No.

23 ¶¶ 30, 31, 32).

                 1.     The First Amended Complaint Fails to State a Claim for Breach of the
                        Express Warranty

         Plaintiff alleges that Defendant "expressly warranted, through its mesh patch, and by the

statements and conduct of its employees and agents, that the mesh patch was fit for use, and not

otherwise adulterated or injurious to health" (Dkt. No. 23 ¶ 30). Defendant argues that the

express warranty claim should be dismissed because Plaintiff fails to allege the express

warranty's terms and his reliance upon them (Dkt. No. 27 at 10-11).

         Under Massachusetts law, "'an express warranty claim is and generally has been

understood to be an action of contract.'" Sprague v. Upjohn Co., Civ. A. No. 91-40035-NMG,

1995 WL 376934, at *2 (D. Mass. May 10, 1994) (quoting Anthony's Pier Four Inc. v. Crandall

Dry Dock Eng'rs, Inc., 489 N.E.2d 172, 175 (Mass. 1986)). According to the Massachusetts

version of the Uniform Commercial Code, Mass. Gen. Laws ch. 106 § 2-313(1):

         (a) any affirmation of fact or promise made by the seller to the buyer which
         relates to the goods and becomes part of the basis of the bargain creates an
         express warranty that the goods shall conform to the affirmation or promise.

         (b) any description of the goods which is made part of the basis of the bargain
         creates an express warranty that the goods shall conform to the description.

         (c) any sample or model which is made part of the basis of the bargain creates an
         express warranty that the goods shall conform to the sample or model.


5
    There is no dispute concerning the application of Massachusetts law.
                                                  5
         Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 6 of 24




Mass. Gen. Laws ch. 106, § 2-313(1). "The theory of such a claim is that the defendants are

liable to the plaintiff for failure to provide a design that meets a standard of performance

allegedly promised by the defendants." Anthony's Pier Four, Inc. 489 N.E.2d at 175. "Because

the standard of performance is set by defendant's express promises to the plaintiff, 'the plaintiff

must demonstrate that the defendant promised a specific result' and that defendant failed to

deliver on his promise and, therefore, breached the express warranty." Jackson v. Johnson &

Johnson & Janssen Pharms., Inc., 330 F. Supp. 3d 616, 627 (D. Mass. 2018) (quoting Anthony's

Pier Four, Inc., 489 N.E.2d at 175). "Furthermore, in an express warranty claim, plaintiff must

show reliance on such warranty." Sprague, 1995 WL 376934, at *3 (citing Roth v. Ray-Stel's

Hair Stylists, Inc., 470 N.E.2d 137, 138 (Mass. App. Ct. 1984) (rescript)).

       Notwithstanding Plaintiff's claim that he was not informed of the "known complications

and risks" associated with the Reconix ePTFE mesh patch, his complaint fails to identify "any

affirmation of fact or promise" made by Defendant or to allege that the patch failed to conform to

a description, sample or model. Mass. Gen. Laws ch. 106, § 2-313(1). See Chapman ex rel.

Estate of Chapman v. Bernard's, Inc., 167 F. Supp. 2d 406, 414 (D. Mass. 2001) (allowing

summary judgment based on plaintiff's failure to produce any evidence of the express warranty

for the allegedly defective product). In addition, the complaint lacks an allegation concerning

Plaintiff's reliance on an express warranty. See Provanzano v. MTD Prods. Co., 215 F. Supp. 3d

134, 137 (D. Mass. 2016); Roth, 470 N.E.2d at 175. Because the First Amended Complaint fails

to establish the requisites for a viable breach of express warranty claim, so much of Count I as

alleges a claim for breach of the express warranty is dismissed. See Jackson, 330 F. Supp. 3d at

627 (allowing summary judgment because the plaintiff failed to demonstrate the specific result

the defendants promised and failed to establish that he relied on any representation made by the

                                                  6
         Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 7 of 24



defendants); Sprague, 1995 WL 376934, at *3 (dismissing a complaint that failed to establish

either the existence of an express warranty or reliance thereon).

               2.        The First Amended Complaint States a Claim for Breach of the Implied
                         Warranty of Merchantability Based on a Design Defect

       According to the First Amended Complaint, Defendant's Reconix ePTFE mesh patch was

"defective" and was not fit for its intended use and purpose (Dkt. No. 23 ¶¶ 31, 32). Relying on

comment k of the Restatement (Second) of Torts § 402A, Defendant counters that Plaintiff's

implied warranty claim should be dismissed because Massachusetts exempts manufacturers of

unavoidably unsafe products from liability (Dkt. No. 27 at 9-10). Viewing the First Amended

Complaint under the plaintiff-favorable standard that is applicable at this stage of the litigation

and predicting that the Massachusetts Supreme Judicial Court ("SJC") would not apply comment

k to bar the claim, Count I sufficiently alleges a claim for breach of the implied warranty based

on a defective design.

       "Massachusetts does not recognize strict products liability in tort." Smith v. Robertshaw

Controls Co., 410 F.3d 29, 32 n.4 (1st Cir. 2005). Instead, it "recognizes liability for breach of

an implied warranty of merchantability under the Uniform Commercial Code as the 'functional

equivalent of strict liability in other jurisdictions.'" Anunciacao v. Mitsubishi Heavy Indus., Ltd.,

CIVIL ACTION NO. 08-11353-MLW, 2009 WL 10694162, at *2 (D. Mass. Oct. 14, 2009), rec.

dec. adopted, C.A. No. 08-11353-MLW, 2009 WL 10694160 (D. Mass. Dec. 11, 2009) (quoting

Haglund v. Philip Morris Inc., 847 N.E.2d 315, 321-22 (Mass. 2006)). "[A]s a matter of social

policy, the warranty of merchantability imposes a 'special responsibility' on the seller toward 'any

member of the consuming public who may be injured' by its product." Haglund, 847 N.E.2d at

321 (quoting Correia v. Firestone Tire & Rubber Co., 446 N.E.2d 1033, 1040 (Mass. 1983)).




                                                  7
         Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 8 of 24



       "A seller breaches its warranty obligation when a product that is 'defective and

unreasonably dangerous' for the '[o]rdinary purposes' for which it is 'fit' causes injury." Id. at

322 (alteration in original) (citation omitted). See Plastic Surgery Assocs., S.C. v. Cynosure,

Inc., 407 F. Supp. 3d 59, 80 (D. Mass. 2019) ("Under Massachusetts law, a seller impliedly

warrants that a product is 'fit for the ordinary purposes for which such goods are used.'") (quoting

Mass. Gen. Laws ch. 106, § 2-314(2)(c)). "'Ordinary purposes' refers to a product's intended and

foreseeable uses." Haglund, 847 N.E.2d at 322 (quoting Back v. Wickes Corp., 378 N.E.2d 964,

969 (Mass. 1978)). "'Fitness' is a question of degree that primarily, although not exclusively,

concerns reasonable consumer expectations." Id. "Both 'ordinary purposes' and 'fitness' are

concepts that demand close attention to the actual environment in which the product is used." Id.

"The plaintiff may base a claim for breach of an implied warranty on a manufacturing, design or

warning defect that makes the product unreasonably dangerous." Provanzano, 215 F. Supp. 3d

at 138 (citing Evans v. Lorillard Tobacco Co., 990 N.E.2d 997, 1010 (Mass. 2013)).

       Here, Plaintiff alleges that Defendant's use of ePTFE in the Reconix mesh patch

constituted a design defect (Dkt. No. 23 ¶ 18). 6 In determining warranty liability for defective

design, "the relevant inquiry focuses on the product's features, not the seller's conduct."

Haglund, 847 N.E.2d at 322. Although the manufacturer is not obliged "to design against bizarre

unforeseeable accidents," it "must anticipate the environment in which the product will be used,

and it must design against the reasonably foreseeable risks attending the product's use in that



6
  "In order to establish a manufacturing defect, a plaintiff must demonstrate that there is a
'deviation from the design [that] rendered the product unreasonably dangerous and therefore unfit
for its ordinary purposes.'" Burnham v. Wyeth Labs. Inc., 348 F. Supp. 3d 109, 112 (D. Mass.
2018) (alteration in original) (quoting Back, 378 N.E.2d at 970). The First Amended Complaint
is devoid of allegations that the Reconix mesh patch was manufactured in a manner that differed
from its intended design.


                                                  8
           Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 9 of 24



setting." Back, 378 N.E.2d at 969. Thus, a plaintiff bringing an implied warranty of

merchantability claim based on a defective design must plead facts sufficient to allege that:


       (1) the defendant manufactured or sold the product that eventually injured the
       plaintiff; (2) the product had a defect or otherwise unreasonably dangerous
       condition such that it was unsuited for the ordinary use for which it was sold; (3)
       the plaintiff used the product as intended by the defendant or in a manner that was
       at least foreseeable to the defendant; and [4] the defect or unreasonably dangerous
       condition was a legal cause of the plaintiff’s injury.

DaSilva v. Toyota Motor Corp., Civil Action No. 20-cv-10984-ADB, 2020 WL 3977405, at *5

(D. Mass. July 14, 2020) (citing Fireman’s Fund Ins. Co. v. Bradford-White Corp., Civil Action

No. 12-10509-NMG, 2014 WL 1515266, at *7 (D. Mass. Apr. 15, 2014)). See Town of Westport

v. Monsanto Co., Civil Action No. 14-12041, 2017 WL 1347671, at *4 (D. Mass. Apr. 7, 2017),

aff'd, 877 F.3d 58 (1st Cir. 2017) ("To demonstrate that a product is defective under a design

defect theory, it must be shown that the product was 'made according to an unreasonably

dangerous design and does not meet a consumer's reasonable expectation as to its safety.'")

(quoting Everett v. Bucky Warren, Inc., 376 Mass. 280, 290 (1978) (internal quotations

omitted)). There is no dispute that Defendant manufactured the Reconix ePTFE mesh patch for

implantation to repair an inguinal hernia, or that Defendant foresaw that it would be used for that

purpose.

       As to the product's defect or unreasonably dangerous condition, taking the allegations in

the First Amended Complaint in the light most favorable to Plaintiff and resolving reasonable

inferences in his favor, the allegations are sufficient to state a claim for breach of the implied

warranty based on a defective design, albeit barely. The First Amended Complaint alleges that

the ePTFE mesh was unreasonably dangerous or defective for implantation to repair an inguinal

hernia because it had a propensity to permit bacteria to enter the body, to shrink up to 50% in

size, to depolymerize and stress crack after implantation, and to flake, crack, and eventually
                                                  9
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 10 of 24



degrade (Dkt. No. 23 ¶¶ 20-23). It is reasonable to infer that these alleged defects in the ePTFE

mesh patch's design caused Plaintiff's injuries by perforating his large intestine and producing an

infection (Dkt. No. 23 ¶¶ 6, 8, 10, 19-23).

       Relying on the SJC's statement that "liability under the implied warranty of

merchantability in Massachusetts is 'congruent in nearly all respects with the principles

expressed in Restatement (Second) of Torts § 402A,'" Vassallo v. Baxter Healthcare Corp., 696

N.E.2d 909, 923 (Mass. 1998) (quoting Johnson Insulation, 682 N.E.2d at 1326), Defendant

argues that Plaintiff's implied warranty claims are categorically barred because the Reconix

ePTFE mesh patch "falls squarely within the reach of" comment k to section 402A of the

Restatement (Second) of Torts and that "Massachusetts court decisions have consistently held to

the letter of comment k" (Dkt. No. 27 at 9-10, 15-17). However, Defendant fails to cite

Massachusetts authority that applies comment k to bar a breach of warranty claim based on the

defective design of an implanted medical device. The weight of authority from other

jurisdictions does not support Defendant's contention that Plaintiff's claim is precluded by

comment k.

       Restatement Section 402A generally provides for strict liability for anyone who "sells

any product in a defective condition unreasonably dangerous to the ultimate user or consumer . .

. ." RESTATEMENT (SECOND) OF TORTS § 402A(1) (AM. LAW INST. 1965). Comment k, which

addresses unavoidably unsafe products, states:

       There are some products which, in the present state of human knowledge, are
       quite incapable of being made safe for their intended and ordinary use. These are
       especially common in the field of drugs. . . . Such a product, properly prepared,
       and accompanied by proper directions and warning, is not defective, nor is it
       unreasonably dangerous. . . . The same is true of many other drugs, vaccines, and
       the like, many of which for this very reason cannot legally be sold except to
       physicians, or under the prescription of a physician. . . . The seller of such
       products, again with the qualification that they are properly prepared and

                                                 10
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 11 of 24



       marketed, and proper warning is given, where the situation calls for it, is not to be
       held to strict liability

RESTATEMENT (SECOND) OF TORTS § 402A cmt. k (AM. LAW INST. 1965).

       In Massachusetts, comment k has been applied to shield manufacturers of prescription

drugs from claims of breach of the implied warranty of merchantability based on design defects.

See Burnham, 348 F. Supp. 3d at 112 (dismissing complaint alleging defective design of

prescription medication based on comment k); see also Lareau v. Page, 840 F. Supp. 920, 923,

933 (D. Mass 1993) (relying on comment k to enter summary judgment for the pharmaceutical

company that manufactured the contrast dye that was injected into plaintiff's brain during

neurosurgery); Sprague, 1995 WL 376934, at *2 (dismissing a claim of negligent design of a

prescription sleeping medication as a matter of law and finding that a court may review the way

in which a drug "was marketed to [a] user [and may] evaluate any alleged harm derived

therefrom," but finding the question of "whether it was unreasonable to market the drug at all" to

be "improper"); Payton v. Abbott Labs, 437 N.E.2d 171, 189 (Mass. 1982) ("Public policy favors

the development and marketing of new and more efficacious drugs. The Restatement (Second)

of Torts recognizes this policy by rejecting strict liability in favor of negligence for drug related

injuries. Restatement (Second) of Torts § 402A, comment k (1965).") (emphasis added)).

       However, neither the SJC, the Massachusetts Appeals Court, nor the First Circuit has

addressed the question of whether Massachusetts applies comment k to bar breach of warranty

claims for defectively designed implanted medical devices. 7 In diversity cases concerning



7
  The plaintiff in Vassallo claimed that she was injured by silicone breast implants that were
designed and manufactured by the defendant's predecessor company. See Vassallo, 696 N.E.2d
at 912. Because the manufacturer in Vassallo was found liable for negligent design, negligent
product warnings, a violation of the consumer protection statute, Mass. Gen. Laws ch. 93A, as
well as for a breach of the implied warranty of merchantability and because the SJC could affirm
the jury's verdict in favor of the plaintiff on the negligence and Chapter 93A theories, the court
                                                  11
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 12 of 24



Massachusetts law, the federal courts are bound to take the law of the state's highest court, the

SJC, if that court has stated its position on the issue. See EMC Corp. v. Arturi, 655 F.3d 75, 78

(1st Cir. 2011). If the SJC has not definitively spoken on a question, as here, the court "'make[s]

an informed prophecy' about what rule the state courts would likely follow." Phoung Luc v.

Wyndham Mgmt. Corp., 496 F.3d 85, 88 (1st Cir. 2007) (quoting N. Am. Specialty Ins. Co. v.

Lapalme, 258 F.3d 35, 37-38 (1st Cir. 2001)). See Eustace v. Springfield Pub. Schs., Civil

Action No. 17-30158-MGM, 2020 WL 2798260, at *6 (D. Mass. May 29, 2020) ("'when a

federal court is confronted with an unresolved question of state law, [its] job is to "ascertain the

rule the state court would most likely follow under the circumstances."'") (alterations in original)

(quoting CVS Pharmacy, Inc. v. Lavin, 951 F.3d 50, 58 (1st Cir. 2020)). Courts "consider the

decisions of other state and federal courts and the general weight of the authority" when

determining the result the SJC likely would reach. Brochu v. Ortho Pharm. Corp., 642 F.2d 652,

655 (1st Cir. 1981).

       Jurisdictions are split on whether medical devices enjoy blanket immunity for being

unavoidably unsafe under comment k with the majority of courts rejecting a categorical bar and,

instead, favoring a product-by-product analysis. See In re DePuy Orthopaedics, Inc., Pinnacle

Hip Implant Prod. Liab. Litig., 888 F.3d 753, 772 (5th Cir. 2018); Burningham v. Wright Med.

Grp., Inc., Case No. 2:17-CV-92, 2018 WL 922362, at *4 (D. Utah Feb. 15, 2018), certified

question answered sub nom. Burningham v. Wright Med. Tech., Inc., 448 P.3d 1283 (Utah 2019);

Moss v. Wyeth Inc., 872 F. Supp. 2d 162, 167 (D. Conn. 2012).




did not address the defendant's liability for breach of the implied warranty of merchantability
based on a design defect. See Vassallo, 696 N.E.2d at 912, 921-22.



                                                 12
          Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 13 of 24



         Some courts have found that comment k categorically bars design defect claims
         for certain medical products. See, e.g., Brown v. Superior Court, 751 P.2d 470,
         477 (Cal. 1988) (leading case adopting categorical approach). In these states,
         comment k is an absolute bar to claims of design defect for particular classes of
         products. [8] Other courts have adopted a case-by-case approach. See, e.g., Toner
         v. Lederle Labs., a Div. of Am. Cyanamid Co., 732 P.2d 297, 308 (Idaho 1987)
         (leading extant case adopting case-by-case approach). Thus, in these states,
         whether comment k bars a claim of design defect depends on the particular
         product at hand.[9]

Jenkins v. Boston Sci. Corp., Civil Action No. 2:13-cv-09968, 2016 WL 1448867, at *5 (S.D. W.

Va. Apr. 12, 2016).




8
 See Breen v. Synthes-Stratec, Inc., 947 A.2d 383, 388 n.5 (Conn. App. 2008) (citing cases that
have extended the reach of comment k to include prescription medical devices).
9
    Burningham notes that the following cases view comment k as an affirmative defense:

         Hill v. Searle Labs., 884 F.2d 1064, 1068 (8th Cir. 1989) ("We agree with th[e]
         courts that view comment k as an affirmative defense." (citing Kociemba v. G.D.
         Searle & Co., 680 F. Supp. 1293, 1301 (D. Minn. 1988))); Coursen v. A.H.
         Robins Co., 764 F.2d 1329, 1338 (9th Cir. 1985) (upholding a case-by-case
         application of comment k); Hawkinson v. A.H. Robins Co., 595 F. Supp. 1290,
         1308 (D. Colo. 1984) (providing that comment k is an affirmative defense); Moss
         . . . , 872 F. Supp. 2d [at] 174 . . . (concluding comment k should provide an
         affirmative defense); Allen v. G.D. Searle & Co., 708 F. Supp. 1142, 1149 (D. Or.
         1989) (applying comment k similarly, but to prescription drugs); Larsen v.
         Pacesetter Sys., Inc., . . . 837 P.2d 1273, 1285–86 ([Haw.] 1992) (holding that a
         pacemaker did not fall under comment k because it was "demonstrably capable of
         being made safe for its intended use"); Toner,. . . 732 P.2d [at] 308 . . .
         (concluding that comment k is an affirmative defense to a claim based on strict
         liability).

Burningham, 448 P.3d at 1291 n.13. See also Arruda v. C.R. Bard, Inc., No. 6:19-cv-
1523(TJMATB), 2020 WL 4569436, at *6 (N.D.N.Y. Aug. 6, 2020) (denying medical device
manufacturer's request to categorically apply comment k to medical devices and to find that all
prescription implanted medical devices were unavoidably unsafe because New York state courts
had not "'extend[ed] the "unavoidably unsafe" products exception to all medical devices'")
(citation omitted); Tansy v. Dacomed Corp., 890 P.2d 881, 885 (Okla. 1994) (noting that
comment k could be raised as an affirmative defense where a medical device was incapable of
being made safe but its societal benefit warranted its production).

                                                13
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 14 of 24



        Courts in other jurisdictions in the First Circuit have applied comment k on a case-by-

case basis. See Mut. Pharm. Co. v. Bartlett, 570 U.S. 472, 505 (2013) (Sotomayor, J.,

dissenting) ("Drug manufacturers in New Hampshire have an affirmative defense under

comment k to § 402A of the Second Restatement, which exempts '[u]navoidably unsafe products'

from strict liability if the product is properly manufactured and labeled. . . . New Hampshire

takes a case-by-case approach to comment k under which a defendant seeking to invoke the

defense must first show that the product is highly useful and that the danger imposed by the

product could not have been avoided through a feasible alternative design.") (first alteration in

original) (citations omitted); Violette v. Smith & Nephew Dyonics, Inc., 62 F.3d 8, 13 & n.3 (1st

Cir. 1995) (because Maine applied the "danger/utility test" to design defect claims, "the evidence

of an alternative safe method of surgery defeat[ed] [defendant's] claim that its product is

unavoidably unsafe and therefore exempt from strict liability under comment k of section 402A

of the Restatement (Second) of Torts, which requires a showing that the utility or benefit of the

product outweighs its risk of danger."); Castrignano v. E.R. Squibb & Sons, Inc., 546 A.2d 775,

781 (R.I. 1988) (rejecting preclusion of strict liability for prescription drugs based on comment k

and adopting the "case-by-case approach to determine whether a prescription drug is exempt

from strict liability for defective design.").

        There are three reasons to conclude that the SJC likely would follow the jurisdictions that

employ a product-by-product analysis to determine whether a medical device is unavoidably

unsafe and excepted from strict product liability by comment k. First, the SJC has stated that, as

a matter of social policy, "holding sellers liable for the quality and safety of their products,"

supports the breach of warranty theory of liability. Johnson Insulation, 682 N.E.2d at 1330. See

Guzman v. MRM/Elgin, 567 N.E.2d 929, 932 (Mass. 1991) (the goal of strict liability is to place



                                                  14
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 15 of 24



responsibility for defective products on those who manufacture and market them). Relying on

comment k to exempt manufacturers of implanted medical devices from design defect liability

irrespective of the risks and benefits of those products would frustrate the SJC's articulated

policy by removing the incentive for manufacturers to employ the highest quality and safety

standards when designing devices that are intended to be implanted in the human body.

       Next, comment k uses "drugs, vaccines, and the like" as examples of unavoidably unsafe

products and specifically identifies the rabies vaccine. RESTATEMENT (SECOND) OF TORTS §

402A, cmt. k (AM. LAW INST. 1965). Although Massachusetts cases have exempted drugs from

breach of warranty liability under comment k, see, e.g., Burnham, 348 F. Supp. 3d at 112, courts

in other jurisdictions that have applied comment k to bar strict liability claims for design defects

in prescription drugs have distinguished drugs from medical devices based, in part, on the FDA's

"more rigorous oversight" of drugs. Burningham, 448 P.3d at 1290. Therefore, even courts that

exempt manufacturers of prescription drugs from strict liability based on comment k have

applied a case-by-case analysis to medical devices. See, e.g., Robbins v. Boston Sci., Corp.,

Civil Action No. 2:12-cv-01413, 2015 WL 5842753, at *4 (S.D. W.Va. Oct. 6, 2015);

Burningham, 448 P.3d at 1287, 1290.

       Finally, comment k has been viewed as "in essence, nothing more than another name for

the risk-utility test," which the SJC has accepted. Huskey v. Ethicon, Inc., CIVIL ACTION NO.

2:12-cv-05201, 2015 WL 4944339, at *4 (S.D. W. Va. Aug. 19, 2015), aff'd, 848 F.3d 151 (4th

Cir. 2017). See Tillman v. C.R. Bard, Inc., 96 F. Supp. 3d 1307, 1340 (M.D. Fla. 2015) ("the . . .

risk-utility analysis appears to embody the intent of comment k in the Second Restatement.");

Grinage v. Mylan Pharms., Inc., 840 F. Supp. 2d 862, 869 n.5 (D. Md. 2011) ("the determination

of whether a product is unavoidably unsafe [under comment k] requires a weighing of relevant



                                                 15
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 16 of 24



risk/utility factors.") (citing Doe v. Miles Lab., Inc. Cutter Lab. Div., 927 F.2d 187, 191 (4th Cir.

1991)). "Thus in states that have adopted a form of the risk-utility test, comment k is a

'redundant,' 'useless relic' reflective of an era from decades past, when courts relied exclusively

on the consumer-expectations test in product liability cases." Huskey, 2015 WL 4944339, at *4

(quoting Mullins v. Ethicon, Inc., Civil Action No. 2:12-cv-02952, 2015 WL 4635573, at *4-9

(S.D. W. Va. Aug. 4, 2015)). Because the SJC has adopted a risk-utility balancing test in

product liability cases, it likely would not apply comment k to categorically bar liability for a

design defect. See Evans, 990 N.E.2d at 1013 ("In short, in determining whether a product's

design is unreasonably dangerous, we have been applying a risk-utility balancing standard,

where consumer expectations are a factor but not necessarily the determinative factor, since well

before the Third Restatement articulated this liability standard."); Haglund, 847 N.E.2d at 323

("To determine the adequacy of a product's design, the jury must weigh multiple factors,

including 'the gravity of the danger posed by the challenged design, the likelihood that such

danger would occur, the mechanical feasibility of a safer alternative design, the financial cost of

an improved design, and the adverse consequences to the product and to the consumer that would

result from an alternative design.'") (quoting Back, 378 N.E.2d at 970).

       Defendant's contention that comment k absolutely bars Plaintiff's claim for breach of the

implied warranty of merchantability based on a design defect in the implanted medical device is

not supported. Because Plaintiff has stated a cognizable claim for breach of the implied warranty

based on a design defect, Defendant's motion to dismiss so much of Count I as alleges liability

under that theory is denied.

               3.      The First Amended Complaint Fails to State a Claim for Breach of the
                       Implied Warranty of Fitness for a Particular Purpose




                                                 16
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 17 of 24



       The First Amended Complaint fails to allege facts to support a claim for breach of the

implied warranty of fitness for a particular purpose. "The warranty of fitness for a particular

purpose is similar to the warranty of merchantability but applies only 'where the seller at the time

of contracting has reason to know any particular purpose for which the goods are required and

that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods.'"

Pub. Serv. Mut. Ins. v. Empire Comfort Sys., Inc., 573 F. Supp. 2d 372, 381 (D. Mass. 2008)

(quoting Mass. Gen. Laws ch. 106, § 2–315). "'A "particular purpose" differs from an "ordinary

purpose" in that it "envisages a specific use by the buyer which is peculiar to the nature of his

business."'" Id. (citation omitted). Because Plaintiff fails to allege that he used the Reconix

ePTFE mesh patch for a purpose that differed from the purpose for which it was ordinarily used,

the complaint falls short of stating a viable claim.

       In summary, the motion to dismiss is allowed as to so much of Count I as alleges breach

of the express warranty and breach of the implied warranty of fitness for a particular purpose and

denied as to so much of Count I as alleges breach of the implied warranty of merchantability

based on defective design.

       B.      Count II: Negligence

       In the First Amended Complaint, Plaintiff's negligence claim is subdivided into two parts.

He alleges that Defendant was negligent in (1) designing the Reconix mesh product and (2)

failing to adequately warn "of the dangers known to it or which in the use of reasonable care [it]

should have known and which a user of its mesh products ordinarily would not discover" (Dkt.

No. 23 ¶¶ 37, 38).

               1.      The First Amended Complaint States a Claim for Negligent Design




                                                  17
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 18 of 24



        Defendant argues that Plaintiff fails to allege "how the product was unreasonably

dangerous or defective with any specificity" (Dkt. No. 27 at 15). Defendant further contends that

Plaintiff's allegations are "devoid of any factual allegations that raise a right to relief above the

speculative level and support causation" (Dkt. No. 27 at 15).

        "In a negligence action, the conduct of the defendant takes center stage, and liability will

be imposed where the defendant 'has failed to use reasonable care to eliminate foreseeable

dangers which subject a user to an unreasonable risk of injury.'" Haglund, 847 N.E.2d at 322 n.9

(quoting Colter v. Barber-Greene Co., 525 N.E.2d 1305, 1313 (Mass. 1988)). "Proof of design

negligence requires satisfaction of the following elements: (1) the manufacturer's failure to

exercise a reasonable degree of care under the circumstances; (2) proximate causation; and (3)

injury and/or loss." Geshke v. Crocs, Inc., 889 F. Supp. 2d 253, 261 (D. Mass. 2012), aff'd, 740

F.3d 74 (1st Cir. 2014) (footnote omitted) (citing Ulwick v. DeChristopher, 582 N.E.2d 954, 958

(Mass. 1991); Beaver v. Costin, 227 N.E.2d 344, 345-46 (Mass. 1967); Scott v. Thompson, 363

N.E.2d 295, 296 (Mass. App. Ct. 1977)). As to the first element, "[a] designer has a duty 'to

design the [product] with reasonable care.'" Uloth v. City Tank Corp., 384 N.E.2d 1188, 1191

(Mass. 1978) (quoting doCanto v. Ametek, Inc., 328 N.E.2d 873, 877 (Mass. 1975);

RESTATEMENT (SECOND) OF TORTS § 398 (AM. LAW INST. 1965)). To establish breach of

duty, the plaintiff must prove that the defendant "1) failed to exercise reasonable care to

eliminate avoidable dangers to the user and 2) there is an alternative design available which

would allow the product to perform the same function in a safer fashion." Provanzano, 215 F.

Supp. 3d at 139 (citing Uloth, 384 N.E.2d at 1191); Evans, 990 N.E.2d at 1024 ("In claims

alleging negligence in the design of a product, . . . the plaintiff must show an available design




                                                  18
         Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 19 of 24



modification which would reduce the risk without undue cost or interference with the

performance of the product . . . .").

        The previously recited facts that support the First Amended Complaint's claim of breach

of the implied warranty based on a design defect, when taken as true, are sufficient to "raise a

reasonable expectation that discovery [may] reveal evidence of" Defendant's negligent design

and causation (Dkt. No. 23 ¶¶ 8, 10, 19-23). Twombly, 550 U.S. at 556. The complaint's

allegations that specifically identify the defective properties of the ePTFE mesh are sufficient to

state a viable claim that Defendant was negligent in using that material in a patch that would be

implanted in the human body (Dkt. No. 23 ¶¶ 20-23). Those allegations and the descriptions of

Plaintiff's specific injuries in the area in and around where the device was implanted are

sufficient to support an inference at the pleading stage that the ePTFE mesh patch was the

proximate cause of Plaintiff's infection and perforated large intestine (Dkt. No. 23 ¶¶ 6, 8, 10, 19-

23). Compare Exum v. Stryker Corp., Civil No. 1:13-CV-10247-PBS, 2013 WL 3786469, at *2

(D. Mass. July 17, 2013) (dismissing negligence claim against the manufacturer of a hip

prosthetic where the plaintiff failed "to identify any facts that plausibly demonstrate such a

device was designed or manufactured defectively, or that such a defect caused [p]laintiff's injury

or death."). 10



10
  In addition to Vassallo, which was discussed earlier, other Massachusetts decisions suggest
that the determination of liability for a design defect is fundamentally the same under a breach of
implied warranty theory as under a negligence theory. See, e.g., Simmons v. Monarch Mach.
Tool Co., 596 N.E.2d 318, 320 n.3 (Mass. 1992), abrogated on other grounds by Vassallo, 696
N.E.2d at 909 ("Because we find no error on the negligence count, resolution of this case does
not require us to discuss Monarch's various claims of error pertaining to the breach of warranty
count."); Back, 378 N.E.2d at 970 ("In deciding [the design defect] issue [in a breach of warranty
case], the jury must weigh competing factors much as they would in determining the fault of the
defendant in a negligence case. The inquiry focuses on product characteristics rather than on the
defendant's conduct, but the nature of the decision is essentially the same."). See Vassallo, 696
N.E.2d at 912 (affirming judgment against manufacturer of breast implants on negligence
                                                 19
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 20 of 24



       Relying on Johnson v. Brown & Williamson Tobacco Corp., 122 F. Supp. 2d 194 (D.

Mass. 2000), a tobacco product liability case, Defendant claims that Plaintiff must "show the

existence of a safer alternative design that can be implemented without undue cost" (Dkt. No. 27

at 14). Although proof of a safer alternative design may ultimately be required, see Evans, 990

N.E.2d at 1024; Back, 378 N.E.2d at 970, it does not appear that Massachusetts law would

require a plaintiff to plead the existence of an alternative design. In Osorio v. One World Techs.,

Inc., 659 F.3d 81 (1st Cir. 2011), the First Circuit observed that the plaintiff in Smith v. Ariens,

377 N.E.2d 954 (Mass. 1978), who was injured in a snowmobile accident, prevailed at trial on a

negligent design claim without suggesting any safer alternative design. Osorio, 659 F.3d at 86-

87 (quoting Marchant v. Dayton Tire & Rubber Co., 836 F.2d 695, 700 (1st Cir. 1988)). The

First Circuit concluded that the Smith case "suggests that Massachusetts product liability law

may tolerate a finding of design defect even in the absence of evidence supporting the existence

of a feasible alternative design." Id. at 87 (citing Smith, 377 N.E.2d at 957). Where the First

Circuit has said that a plaintiff may not be required to prove the existence of a safer alternative

design to prevail on a negligent design claim, the absence of an allegation of such an alternative

in the First Amended Complaint is not a basis for dismissal.

       Accordingly, Plaintiff has sufficiently pled a viable claim for negligent design. 11




theory); see also Toner, 732 P.2d at 311 ("[C]omment [k] does not shield sellers of products
from negligence claims.").
11
  To support its argument that Plaintiff fails to plead sufficient facts to state a negligence claim,
Defendant compares the allegations in the First Amended Complaint with the much more
detailed allegations in the complaint in another implanted mesh case, Terrell v. Davol, Inc., Civil
Action No. 13-5074, 2014 WL 3746532, at *8-10 (E.D. Pa. July 30, 2014) (Dkt. No. 27 at 11-
14). As is set forth herein, some of the plaintiff’s claims fail to pass the Rule 12(b)(6) threshold
based on the lack of such detailed allegations. In the court’s view, however, the remainder of the
complaint is sufficient to satisfy the Fed. R. Civ. P. 8(a)(2) and 12(b)(6) standards that are
                                                  20
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 21 of 24



                2.      The First Amended Complaint Fails to State a Claim for Negligent Failure
                        to Warn

        On the other hand, Plaintiff fails to plead sufficient facts to support his claim that

Defendant breached its duty to warn of the risks associated with an implanted Reconix ePTFE

mesh patch. "'In Massachusetts, a manufacturer can be found liable to a user of the product if the

user is injured due to the failure of the manufacturer to exercise reasonable care in warning

potential users of hazards associated with the use of the product.'" Langlois v. Am. Med. Sys.,

Inc., CIVIL ACTION NO. 4:20-40021-TSH, 2020 WL 2616305, at *2 (D. Mass. May 22, 2020)

(footnote omitted) (quoting Laaperi v. Sears, Roebuck & Co., 787 F.2d 726, 729 (1st Cir. 1986)

(footnote omitted)). "It is not required that 'the product be negligently designed or manufactured;

the failure to warn [consumers] of hazards associated with foreseeable uses of a product is itself

negligence, and if that negligence proximately results in a plaintiffs [sic] injuries, the plaintiff

may recover.'" Jackson, 330 F. Supp. 3d at 627 (quoting Laaperi, 787 F.2d at 729). "[U]nder

Massachusetts law [the manufacturer] may rely on the 'learned intermediary' doctrine, which

'provides that "a . . . manufacturer's duty to warn of dangers associated with its product runs only

to the physician; it is the physician's duty to warn the ultimate consumer."'" Calisi v. Abbott

Labs., Civil Action No. 11-10671-DJC, 2013 WL 5441355, at *3 (D. Mass. Sept. 27, 2013)

(quoting Cottam v. CVS Pharmacy, 764 N.E.2d 814, 820 (Mass. 2002)). See Knowlton v.

Deseret Med., Inc., 930 F.2d 116, 120 n.12 (1st Cir. 1991); Langlois, 2020 WL 2616305, at *2

("The learned intermediary rule . . . carves out a middleman exception in context of medical

products.") (citing Tersigni v. Wyeth-Ayerst Pharms., Inc., Civil Action No. 11-10466-RGS,

2013 WL 6531118, at *5 (D. Mass. Dec. 13, 2013)). "The justification for the doctrine is that



articulated in Iqbal and Twombly. For the reasons discussed herein, the First Amended
Complaint in the instant case meets those criteria as to some claims, albeit barely.
                                                  21
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 22 of 24



'the prescribing physician, as the "learned intermediary" standing between the manufacturer and

the consumer/patient, is generally in the best position to evaluate the potential risks and benefits

of [the use of the product] and to advise the patient accordingly.'" Tersigni, 2013 WL 6531118,

at *5 (quoting Garside v. Osco Drug, Inc., 976 F.2d 77, 80 (1st Cir. 1992)). "The immunity

conferred by the doctrine is, however, limited: when the manufacturer breaches the duty to warn

the doctor, it is directly liable to the patient." Id. (citing MacDonald v. Ortho Pharm. Corp., 475

N.E.2d 65, 69 (Mass. 1985)).

       "To determine whether a plaintiff can make a prima facie case of negligence despite

imposition of the learned intermediary rule, courts uses a burden-shifting framework." Langlois,

2020 WL 2616305, at *2 (citing Liu v. Boehringer Ingelheim Pharm., Inc., 230 F. Supp. 3d 3, 8

(D. Mass. 2017)). Under this framework,

       (1) the plaintiff carries the initial burden of producing sufficient evidence that the
       defendant manufacturer failed to warn of a non-obvious risk about which the
       manufacturer knew or should have known; (2) assuming the plaintiff raises a triable issue
       on this question, a rebuttable presumption arises that the physician would have heeded an
       adequate warning; (3) defendant must then come forward with sufficient evidence to
       rebut that presumption; and (4) once the presumption is rebutted, plaintiff must produce
       sufficient evidence to create a triable issue on the question of causation.

Garside, 976 F.2d at 81 (citations omitted).

       While recognizing that Plaintiff has not conducted discovery, he fails to offer any

description of the warnings and instructions that Defendant provided or should have provided to

his physician. His assertions that he "was not informed of and had no knowledge of the known

complications and risks associated with the ePTFE mesh patch" and that the warnings and

instructions were incorrect, inadequate, and incomplete are conclusory and insufficient to state a

claim for negligent failure to warn even under the relatively lenient standard afforded to the




                                                 22
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 23 of 24



pleadings at this stage of the litigation (Dkt. No. 23 ¶¶ 25, 42). Consequently, so much of Count

II as alleges negligent failure to warn is dismissed.

        In summary, Defendant's motion to dismiss is denied as to so much of Count II as alleges

negligent design and is allowed as to so much of Count II as alleges negligent failure to warn.

        C.      Count III: Strict Liability for Failure to Warn

        Plaintiff's strict liability claim alleges that "the mesh product placed in [him] was

unreasonably dangerous and defective and not reasonably safe for its intended or reasonably

foreseeable purposes because it did not have correct, adequate and complete warnings and

instructions issued in language that was direct, unequivocal and sufficiently forceful to

adequately explain and warn of the hazards of the product or the way to use the product safely"

(Dkt. No. 23 ¶ 42). Plaintiff further alleges that the inadequate warning was a "substantial

factor" in causing his injuries (Dkt. No. 23 ¶ 43). Those claims lack the specificity necessary to

survive the motion to dismiss.

        As discussed earlier, "Massachusetts law on products liability derives from the law on

implied warranties, as codified in the Uniform Commercial Code, Mass. G[en.] L[aws] c[h]. 106,

§§ 2–314—2–318." Mavilia v. Stoeger Indus., 574 F. Supp. 107, 109 (D. Mass. 1983). "There

is no separate doctrine of strict products liability . . . " in Massachusetts. Id.

        To the extent Plaintiff alleges that Defendant breached the implied warranty of

merchantability for failing to warn of the foreseeable risks of implanting the Reconix ePTFE

mesh patch, that claim overlaps as to all elements with the negligent failure to warn claim.

        The Supreme Judicial Court has effectively collapsed the two standards for
        negligence and breach of warranty where the plaintiffs' allegations are based upon
        a failure to warn, determining that "negligent failure to warn and failure to warn
        under breach of warranty are to be judged by the same standard: the
        reasonableness of the defendant's actions in the circumstances."



                                                   23
        Case 3:19-cv-10184-KAR Document 32 Filed 09/23/20 Page 24 of 24



Calisi, 2013 WL 5441355, at *14 (quoting Hoffman v. Houghton Chem. Corp., 751 N.E.2d 848,

859 (Mass. 2001)). See Sprague, 1995 WL 376934, at *3. Because the conclusory allegations in

the First Amended Complaint are insufficient to allege a claim for negligent failure to warn and

are dismissed, the claim for breach of the implied warranty based on defective warnings fails as

well. See Calisi, 2013 WL 5441355, at *4; Sprague, 1995 WL 376934, at *3.

       V.      CONCLUSION

       For the above-stated reasons, Defendant's Motion to Dismiss Plaintiff's Amended

Complaint (Dkt. No. 26) is denied as to so much of Count I as alleges breach of the implied

warranty of merchantability based on a design defect and as to so much of Count II as alleges

negligent design. The motion is allowed as to all other claims.

       It is so ordered.

Date: September 23, 2020                            /s/ Katherine A. Robertson____
                                                    KATHERINE A. ROBERTSON
                                                    United States Magistrate Judge




                                               24
